                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JENNIFER RENEE HARRELL,                              )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-484-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R
[D.E. 21] are OVERRULED, plaintiff's motion for judgment on the pleadings [D.E. 15] is
DENIED, defendant's motion for judgment on the pleadings [D.E. 17] is GRANTED,
defendant's final decision is AFFIRMED, and this action is DISMISSED.



This Judgment Filed and Entered on December 5, 2018, and Copies To:
Jonathan Howell Winstead                     (via CM/ECF electronic notification)
Kathleen C. Buckner                          (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
December 5, 2018                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
